Citation Nr: 9904240	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-36 993	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

2.  Entitlement to service connection for a liver disorder, 
status-post liver transplant.

3.  Entitlement to service connection for bilateral cataracts 
secondary to medications prescribed for a liver disorder.

4.  Entitlement to service connection for an immune system 
disorder with calcium breakdown secondary to medications 
prescribed for a liver disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, secondary 
to medications prescribed for a liver disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1993, February 1994, and 
September 1994 rating decisions.  The veteran appeared at a 
personal hearing held before a Hearing Officer at the RO in 
August 1993.  In November 1996, the Board remanded this case 
for the development of additional medical evidence.

As described more fully below, the Board is now issuing a 
decision only on the veteran's claim for the assignment of a 
total rating for compensation purposes based on individual 
unemployability, and is remanding the other pending issues 
for the completion of the development of the additional 
medical evidence requested in the Board's November 1996 
remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained by 
the RO.

2.   The veteran is service-connected for post-traumatic 
stress disorder, now evaluated as 50 percent disabling; 
compression deformity of the L1-L3 vertebrae with 
spondylolisthesis of the L5 and S1 vertebrae, now evaluated 
as 50 percent disabling, tinnitus, now evaluated as 10 
percent disabling, and bilateral hearing loss, perforated 
tympanic membrane, residuals of second degree burns of the 
hands, and residuals of second degree burns of the face and 
neck, all now evaluated as zero percent disabling;  his 
combined disability rating is now 80 percent.  

3.  The veteran had two years of High School and training as 
a welder.  Since service he has had occupational experience 
as an office worker, a welder, and a circus laborer.  His 
last substantially gainful employment was in approximately 
1988.
 
4.  The veteran's service-connected disabilities are of such 
a nature and severity that they currently prevent him from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The veteran is unemployable by reason of his service-
connected disabilities.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 3.340, 4.16 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of  38 U.S.C.A. § 5107, and that 
sufficient relevant facts have been properly developed for an 
equitable disposition of the issue on appeal.  

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).

A total disability rating for compensation purposes may be 
assigned when the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age;  provided that, if there is only one such 
disability, that disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purposes of 
finding a single 40 percent disability, disorders affecting 
upper or lower extremities, resulting from a single accident 
or common etiology, affecting a single bodily system, or 
incurred in action, or while a prisoner of war shall be 
considered a single disability.  Marginal employment shall 
not be considered substantially gainful employment.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

The veteran is service-connected for the following 
disabilities: post-traumatic stress disorder, currently 
evaluated as 50 percent disabling under Diagnostic Code 9411, 
compression deformity of the L1-L3 vertebrae with 
spondylolisthesis of the L5 and S1 vertebrae, now evaluated 
as 50 percent disabling by analogy to Diagnostic Code 5293, 
tinnitus, now evaluated as 10 percent disabling under 
Diagnostic Code 6260,
bilateral hearing loss, now evaluated as zero percent 
disabling under Diagnostic Code 6100, perforated tympanic 
membrane, now evaluated as zero percent disabling under 
Diagnostic Code 6211, residuals of second degree burns of the 
hands, now evaluated as zero percent disabling under 
Diagnostic Code 7802, and residuals of second degree burns of 
the face and neck, now evaluated as zero percent disabling 
under 7802.  38 C.F.R.  §§ 4.71a, 4.85, 4.87a, 4.118, and 
4.130, Diagnostic Codes 5293, 6100, 6211, 6260, 7802, and 
9411 (1998).  His present combined service-connected rating 
is thus 80 percent.  Therefore, he meets the schedular 
criteria for a total disability rating based on 
unemployability due to service connected disability.

The veteran was afforded a VA psychiatric examination in June 
1997.  The report of that examination notes that he presented 
with a flattened affect, and that his responses were hesitant 
and halting.  It was further noted that his interpersonal  
relationships are very poor, he is quite reclusive and very 
withdrawn, his temper flares easily and frequently, and his 
sleep pattern is disturbed.  He has frequent nightmares and 
intrusive recollections about his combat experiences in 
Vietnam. His short-term memory, energy, and concentration are 
diminished.  He is depressed, and hypervigilant.  He became 
labile when describing how he refused to kill some children 
in Vietnam, and stated that he wished that he had been able 
to help more children survive.  The examiner noted that he 
had marked incapacity, and that he could not cope with 
ordinary stress or persist at simple tasks.  The Axis I 
diagnosis was Post-Traumatic Stress Disorder.  His global 
assessment of functioning (GAF) score was 40.        

The evidence of record reflects that the veteran dropped out 
of High School after his second year, and has received some 
training as a welder.  He has had occupational experience as 
an office worker, a welder, and a circus laborer.  His last 
substantially gainful employment was in approximately 1988.  

After considering the functional limitations placed upon the 
veteran as a result of his service-connected disabilities, 
the Board has concluded that the veteran's service-connected 
disabilities are now so severe as to preclude him from all 
types of substantially gainful employment consistent with his 
education and occupational experiences.  38 C.F.R. §§ 3.340, 
4.16.  In making this decision, the Board takes note of the 
fact that the VA psychiatric examiner stated in June 1997 
that the veteran's GAF score was 40, indicating that he has 
major impairment in several areas such as being unable to 
work, and that he could not cope with ordinary stress, or 
persist at simple tasks.  See Diagnostic and Statistical 
Manual (DSM IV).  Therefore, the veteran's claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability is granted.  38 U.S.C.A. 
§ 5107;  38 C.F.R. § 3.340, 4.16.
§ 5107.


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The veteran has filed a claim of entitlement to service 
connection for a liver disorder, status-post liver 
transplant, as well as claims of entitlement to service 
connection for bilateral cataracts, an immune system disorder 
with calcium breakdown, and an acquired psychiatric disorder, 
to include major depression, all secondary to medications 
prescribed for his liver disorder.  

The veteran contends that he received a blood transfusion, or 
transfusions, while being treated for second degree burns, a 
perforated right tympanic membrane, and shrapnel wounds which 
he asserts he sustained during his active service in the 
Republic of Vietnam.  He further contends that he contracted 
the Hepatitis C virus during one of those transfusions which 
caused him to develop severe liver disease necessitating a 
liver transplant operation.  Thus, he asserts that his liver 
disorder, and all the residuals thereof, are entitled to 
service connection.

In order to assist the veteran in presenting facts relevant 
to his claims, in November 1996, the Board remanded these 
issues to the RO so that, inter alia, the RO could obtain 
copies of the records of any VA or private medical treatment 
the veteran had received for his claimed disabilities which 
were not then of record, for inclusion in the claims file.  
The Board notes that although the RO received a packet of 
records from the VA Medical Center in Kansas City covering 
the period from 1990 to 1997, those records relate to a 
different veteran with the same last name.  Thus, the Board 
has determined that these issues must be remanded again so 
that the RO can attempt to obtain the pertinent records that 
relate to the correct veteran.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims, and 
to ensure full compliance with due process, the issues of 
entitlement to service connection for a liver disorder, 
status-post liver transplant, and for bilateral cataracts, an 
immune system disorder with calcium breakdown, and an 
acquired psychiatric disorder, to include major depression, 
all secondary to medications prescribed for a liver disorder, 
are REMANDED to the RO for the following development:

1.  The RO should attempt to obtain 
copies of treatment records relating to 
treatment for liver and related 
disorders, post-traumatic stress 
disorder, alcohol and substance abuse, or 
depression, for the period from 1969 to 
the present, from the VA Medical Center 
in Kansas City that are not currently of 
record. 

2.  Then, in light of the additional 
evidence obtained pursuant to the 
development requested in paragraph 1 
above, the RO should readjudicate the 
issues remaining on appeal, taking into 
account the decision in Allen v. Brown, 
7 Vet.App. 439 (1995) (en banc), as 
appropriate.    

If any benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, both the 
veteran and his representative should be provided a 
supplemental statement of the case on all issues in appellate 
status and be given the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

